PER CURIAM.
Affirmed. Appellant in this case has faded to provide this court with the complete record from the post-seizure preliminary hearing. This court is therefore unable to determine whether probable cause was in fact demonstrated to the trial court. Hence, appellant has failed to demonstrate that the trial court was without probable cause to order the seizure of the video gambling machines. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
STONE, KLEIN and SHAHOOD, JJ., concur.